DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities: 
In order to ensure clarity, it is suggested to insert “the” before “fiber” and after “from” in line 2 of claim 1.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites, “consisting of regions (I) of 150 mm length parts from fiber bundle terminals” in line 2. It is unclear what the term “length parts” means in this claim. As the claim refers to a continuous fiber bundle having a length of 1 m or more, it is not clear if length parts refer to the terminal ends in the length direction or if length parts refer to the length of 150 mm. The Examiner will interpret this limitation as including both options. 
Claim 13 recites, “the region (I) having a sizing agent adhesion amount of 0.5 wt% or more and 10 wt% or less” in lines 4-5. It is not clear if 0.5 wt% or more and 10 wt% or less is in reference to the total weight of region (I) or the total weight of the carbon fiber bundle. The Examiner will interpret this limitation as including both option. 
Regarding dependent claim 13-22, these claims do not remedy the deficiencies of parent claims 12 and 13 noted above, and are rejected for the same rationale.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 17, 19, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 2015/0202807) in view of Takashima et al. (US 2018/0100043) (Takashima) and Hiasa et al. (WO2016117422) (Hiasa).
It is noted that when utilizing WO2016117422, the disclosures of the reference are based on US 2017/0349720 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Hiasa below are found in US 2017/0349720.
Regarding claims 12, 17, and 19
Sano teaches a continuous reinforcing carbon fiber bundle for a fiber-reinforced resin product. See, e.g., abstract and paragraphs [0052] and [0056]. As Sano teaches the carbon fiber bundle is continuous and does not limit the length of the continuous fiber bundle, it therefore would have been obvious to one of ordinary skill in the art to form a continuous reinforcing carbon fiber bundle having a length of 1 m or more using the continuous reinforcing carbon fiber bundle of Sano, and thereby arrive at the claimed invention. The continuous reinforcing fiber bundle of Sato having a length of 1 m or more possesses a region I of 150 mm length parts from the fiber bundle terminals and a region outside region I, corresponding to region II. It follows any structure or property possessed by the continuous reinforcing fiber bundle is possessed along the entire length of the continuous reinforcing fiber bundle, including  both regions I and II, unless specifically stated otherwise. 
Sano further teaches the average number of fibers in the carbon fiber bundle is dependent on the diameter of the carbon fiber and satisfies the following expression: 0.7x104/D2 < (average number of fibers in the carbon bundle) < 1x105/D2. A suitable average fiber diameter for continuous fibers is 5 to 20 micron. Paragraphs [0053], [0073], [0085-0086]. Therefore, the average number of fibers in the carbon bundle, including in region I, is from about 18 to 4,000 fibers. (0.7x104/202=18.5; 1x105/72=4000). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Sano does not teach the single yarn number per unit width or the carbon fiber bundle (A) or the drape level (B). 

With respect to the difference, Takashima (A) teaches a reinforcing carbon fiber bundle for a fiber-reinforced resin sheet. The reinforcing carbon fiber bundle has an average content density of the reinforcement fibers in the width direction of 500 to 1,500 fibers/mm. Limiting the average content density of the reinforcing carbon fiber bundle to this range ensure voids are hardly generated during impregnations, increased mechanical strength, cracks are prevented from forming, and moldability is improved. See, e.g., abstract and paragraphs [0013], [0052], and [0059-0060].
Takashima and Sano are analogous art as they are both drawn to carbon fiber bundles for fiber-reinforced products. 
In light of the motivation as provided by Takashima, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the continuous reinforcing carbon fiber bundle of Sano, such that it possesses 500 to 1,500 fibers/mm, in order to improve mechanical strength and moldability and reduce voids and cracks from forming during formation of the fiber-reinforced product, and thereby arrive at the claimed invention. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). As the carbon fiber bundle of Sano in view of Takashima and Hiasa possesses 500 to 1,500 fibers/mm, it is clear the region I possesses 500 to 1,500 fibers/mm.

	With respect to the difference, Hiasa (B) teaches a carbon fiber bundle possessing a drape value of 120 mm or more and 200 mm or less. Possessing a drape value in this range, ensures the carbon fiber bundle reduces variations in the yarn width, produce stability in the composite material, and ensure the carbon fiber bundle maintains a stable form. See, e.g., abstract and paragraph [0065]. 
	Hiasa and Sano in view of Takashima are analogous art as they are both drawn to carbon fiber bundles for fiber-reinforced products. 
	In light of the motivation as provided by Hiasa, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carbon fiber bundle of Sano in view of Takashima, such that it possesses a drape value of 120 mm or more and 200 mm or less, in order to reduce variations in the yarn width,  produce stability in the composite material formed from the bundle, and ensure the carbon fiber bundle maintains a stable form, and thereby arrive at the claimed invention. As the carbon fiber bundle of Sano in view of Takashima and Hiasa possesses a drape value of 120 mm or more and 200 mm or less, it is clear the region II possesses a drape value of 120 mm or more and 200 mm or less. 

Regarding claim 20 
Sano further teaches the average bundle thickness is 10 to 300 microns. Paragraph [0048] and [0060]. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 21 
Sano further teaches the width of the fiber bundle is in the range of 0.05 to 5 mm. Paragraph [0066]. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Claims 13-16 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 2015/0202807) in view of Takashima et al. (US 20180100043) (Takashima) and Hiasa et al. (WO2016117422) (Hiasa), as applied in claim 12 above, and further in view of Ohtani et al. (US 2015/0315364) (Ohtani). 
Regarding claims 13-16 and 22
	Sano in view of Takashima and Hiasa teaches all of the limitations of claim 12 above. Sano further teaches it is known to adding a sizing agent to the carbon fibers in order to enhance adhesive strength between the carbon fibers and thermoplastic resin. Paragraph [0072]. However, Sano does not explicitly teach the amount of sizing agent adhered to the carbon fiber bundle. 
	With respect to the difference, Ohtani teaches a carbon fiber bundle comprising a sizing agent on the carbon fibers. The sizing agent is formed from an epoxy resin or a water-soluble nylon resin. The adhesion amount of the sizing agent is 1% to 5% by mass. The sizing agent improves cohesion, stability, flexibility, and dispersibility of the carbon fiber bundle. See, e.g., abstract and paragraphs [0040-0044]. 
	Ohtani and Sano in view of Takashima and Hiasa are analogous art as they are both drawn to carbon fiber bundles for fiber-reinforced resin products. 
	In light of the motivation as provided by Ohtani, it therefore would have been obvious to one of ordinary skill in the art to use a sizing agent formed of an epoxy resin or a water-soluble nylon resin in an adhesion about of 1% to 5% by mass as the sizing agent in Sano in view of Takashima and Hiasa, in order to improve cohesion, stability, flexibility, and dispersibility of the carbon fiber bundle, and thereby arrive at the claimed invention. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the sizing agent on the carbon fiber bundle of Sano in view of Takashima and Hiasa uniformly, such that the amount of sizing agent adhered in region II is 1% to 5% by mass with respect to the total mass of region II, in order to improve cohesion, stability, flexibility, and dispersibility of the carbon fiber bundle uniformly along the bundle, including in region II, and thereby arrive at the claimed invention. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 2015/0202807) in view of Takashima et al. (US 2018/0100043) (Takashima) and Hiasa et al. (WO2016117422) (Hiasa), as applied in claim 12 above, and further in view of Sakurai et al. (US 2017/0145627) (Sakurai). 
Regarding claim 18
Sano in view of Takashima and Hiasa teaches all of the limitations of claim 12 above, however does not explicitly teach the bundle hardness of the continuous reinforcing fiber bundle. 
With respect to the difference, Sakurai teaches a fiber reinforcing bundle with a sizing agent adhering to the surface thereof. Hardness (texture) of the fiber bundle is controlled by controlling the adhesion amount of the sizing agent to the strands. The draping degree (texture degree) of the reinforcing fiber bundles is within a range of 10 to 180 g. When texture degree is within this range, windability of the fiber bundles is improved and fluffing is reduced. See, e.g., abstract and paragraphs [0010], [0033], and [0070-0071].
	Sakurai and Sano in view of Takashima and Hiasa are analogous art as they are both drawn to carbon fiber bundle for fiber reinforced products. 
	In light of the motivation as provided by Sakurai, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hardness of the fiber bundle by controlling the amount of sizing agent adhered to the strands of the carbon fiber bundle of Sano in view of Takashima and Hiasa, such that the hardness falls within the range of 10 to 180 g, in order to improve windability and reduce fluffing, and thereby arrive at the claimed invention. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). The carbon fiber bundle, including region II,  of Sano in view of Takashima, Hiasa, and Sakurai possesses a hardness in the range of 10 to 180 g. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789